                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

AMBER ROSSMAN,

                       Plaintiff,

       v.                                                    Case No. 16-C-493

A R M CORPORATION et al.,

                       Defendants.


                                            ORDER


       On September 10, 2019, this court entered an order stating that the case shall be dismissed

unless the parties advise the court within fourteen days of any reason why this matter should be

stayed. Neither party has since advised the court that this matter should be stayed and, therefore,

this case is DISMISSED without prejudice. The Clerk is directed to enter judgment accordingly.

       SO ORDERED this 27th day of September, 2019.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
